HamiltoN, Judge,
delivered tbe following opinion:
This is a criminal charge transferred from the district court of San Juan, second section, to the United States district court, on the ground that defendant cannot obtain in the local court a fair and impartial trial, to which she is entitled under the 14th Amendment, because of the orders issued by the Department of Justice of Porto Eico to the local judges and district attorneys in a circular signed by the Attorney General July 22, 1918, and published August 5, 1918.
The immediate matter before the court is a Emotion of the defendant to have the local court certify up a copy of the instrue-*61tions in question under Judicial Code, §§ 32 and 35. It seems that the. ground of nondelivery of the order made by the local ■clerk is that the Attorney General’s order in question is not part of the record and proceeding in the suit in question.
The remedy prescribed by § 35 is not an order to the local •court to deliver copies; but this court shall direct .such, record to be supplied by affidavit or otherwise, as the circumstances of the case may require and allow. It would seem that the circumstances of this case require that the copy of the regulations in question be supplied on the part of the applicant by affidavit, the more particularly as the petition itself says the circular was published in the local press, and, as no objection was made by the Insular Department of Justice, it might tend to show that it was a correct copy. That, however, is a question of evidence, and not of pleading; and all that seems necessary at present is to direct that the paper desired be supplied by affidavit of de- • fendant. How far it is a true copy would be a matter of pleading, and may be passed on later.
It is so ordered.